Exhibit 10.2

 



KUALA SELANGOR DISTRICT COUNCIL

 

“HONESTY & DILIGENT “

 

Our Ref : Bil (24) dlm.MDKS 301/18/1/2013/12 Jld 2

Date : 24 Feb, 2016

 

Mssrs : ASNATECH CONSULT

32-1 , Tanjung SD 13/1,

Bandar Sri Damansara,

52200 Kuala Lumpur,

Selangor Darul Ehsan

 

Sir,

APPLICATION FOR AMENDMENT TO THE PREVIOUSLY APPROVED DEVELOPMENT ORDER
(BIL(95)DLM.MDKS 301/18/1/2013/12 FOR PROPOSED MIXED DEVELOPMENT ( RESIDENTIAL
AND COMMERCIAL ) VIA SURRENDERING AND RE ISSUING OF TITLES UNDER SECTION 204D
(KTN) ON PT 9135, IJOK COUNTY , KUALA SELANGOR DISTRICT, SELANGOR DARUL EHSAN
STATE , FOR MSSRS IMPIANA MAKSIMA SDN. BHD.

 

 

We refer to the above matters and your letter dated 05 February 2016 which we
received on 05 February 2016.

 

2. For you information the meeting of One Stop Center Committee ref BIL 16/2015
held on 22 December 2015 had approved your application for Development Order
based on your Application Plan ref. AT/KM/KS/PGCG/LAYOUT44-PINDAANIMPIANA.

 

3. Appended herewith the approved Development Order and five (5) copies of the
approved Plan ref MDKS / JPP/ PS/ 21B / 2015 for your further actions. As such
you are required to produce the followings for further actions:

 

3.1 To present 20 copies of Pre-Computation Plan ( 1 linen ) and 2 diskettes /
CD Approved Plan and Pre-Computation Plan comply to the following formats:

 

I)Setback – “Cassini Projection”

II)Scale 1: 10,000/ 5,000

III)in dwg format

IV)Contain coordinate points

 

3.2 To present acknowledgment letter that land owner/developer will abide by all
the terms and conditions of approval set by Council upon presentation of
Pre-Computation Plan for the acknowledgement of this department.

 

 

   

 

 

Continuation :- Bil (24) dlm.MDKS 301/18/1/2013/12 JLD2

 

4. Should the Developer / applicant not satisfied with the decision or the
terms, appeal can be made to SELANGOR STATE APPEAL BOARD, Urban and Rural
Planning Unit according to the provision of sub-section 23 (1a) and (b) of Urban
and Rural Planning Act 1976, (Act 172) within 30 days from the delivery of this
approval.

 

 

Please be informed. The End.

 

Thank You.

 

“SERVING FOR THE COUNTRY”

 

By Order,

 

/s/ HAJAH NORAINI BINTI ROSLAN

HAJAH NORAINI BINTI ROSLAN

President

Kuala Selangor District Council

 

 

c.c.

1. ~13. various agencies and Department

 

14. Impiana Maxima Sdn. Bhd.

 

 

